 Case 2:20-cr-00086-RAJ-RJK Document 1 Filed 09/24/20 Page 1 of 2 PageID# 1


                                                                                              FILED
                                                                                         IN OPEN COURT
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                        SEP 2 4 2020
                                         Norfolk Division
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                          NORFOLK, VA
 UNITED STATES OF AMERICA                    ) CRIMINAL NO. 2:20-CR-.S&
                                             )
                  V.                         ) 18 U.S.C. § 111(a)(1) and(b)
                                             ) Assaulting, Resisting, or Impeding
 JOHN KYRIAKOS HADJIKAKOS,                   ) Certain Officers or Employees
                                             ) (Count 1)
                  Defendant.                 )


                                         INDICTMENT


                           September 2020 TERM - at Norfolk, Virginia

THE GRAND JURY CHARGES THAT:


                                          COUNT ONE


               (Assaulting, Resisting, or Impeding Certain Officers or Employees)

        On or about April 25, 2020, in Norfolk, Virginia, in the Eastern District of Virginia, the

defendant, JOHN KYRIAKOS HADJIKAKOS, did unlawfully and forcibly assault, resist,

oppose, impede, mlknattr, and interfere with M.V., a person designated in Title 18, United States

Code, Section 1114, while she was engaged in or on account ofthe performance of her official

duties, and did inflict bodily injury,

       (In violation of Title 18, United Stales Code, Sections 111(a)(1), 111(b), and 1114.)
 Case 2:20-cr-00086-RAJ-RJK Document 1 Filed 09/24/20 Page 2 of 2 PageID# 2

                                                        Pursuant to the      .Ttimeni AcV
                                                       JhcoriginaloflJiiMMiv -sheenfiled
                                                          unikrscaliA >1''      (HTiu;
United States v. John Kvriakos Hadiikakos
Criminal No.2:20-CR-<^

                                              A TRUE BILL;


                                                      beoactedcopy


                                              FOREPERSON




G.ZACHARY TERWILLIGER
UNITED STATES ATTORNEY




  Randy Stoker
   Assistant United States Attorney
   Kristin G. Bird
   Special Assistant United States Attorney
  United States Attorney's Office
  101 West Main Street, Suite 8000
  Norfolk, Virginia23510
  Office Number-757-441 -6331
  Facsimile Number - 757-441-6689
  Email addresses: randy.stoker@usdoj.gov
                   kristin.bird@usdoj.gov
